In the Supreme Court of Georgia



                                  Decided: January 19, 2022


                S21A1127. JENKINS v. THE STATE.


     LAGRUA, Justice.

     Appellant Devon Jenkins was convicted of felony murder and

other crimes in connection with an August 6, 2014 home invasion in

Gwinnett County in which the victim, Adam Schrier, was shot and

killed and two other victims, including a child, were injured. On

appeal, Appellant contends that the evidence was legally

insufficient to support his conviction for possession of a firearm by a

convicted felon, that the trial court erred in admitting other-act

evidence prohibited by OCGA § 24-4-404 (b), and that his trial

counsel rendered ineffective assistance by failing to request a

limiting instruction on the other-act evidence.1 For the reasons that


     1 In November 2014, Appellant was indicted by a Gwinnett County grand
jury, together with four other indictees – Brian Brewer, James Stokes,
Jonathan Pichardo, and Pierre Scott – on charges of malice murder, felony
follow, we affirm Appellant’s convictions.

      1. Viewed in the light most favorable to the verdicts, the

evidence presented at Appellant’s trial showed that during the early

morning hours of August 6, 2014, several intruders forcibly entered

Schrier’s home in Duluth. Schrier shared the home with his four-

year-old daughter, E.S., his girlfriend, Jami Smith, and Smith’s

eight-year-old daughter, M.S. That morning, Smith woke up at 5:30

a.m. and was smoking a cigarette in the basement-level garage when

she heard banging noises above her from the main floor of the house.

Smith stepped inside the house and yelled for Schrier. She started

to walk up the stairs leading from the basement to the main floor



murder, aggravated assault, first-degree burglary, first-degree home invasion,
conspiracy to commit robbery, armed robbery, false imprisonment, first-degree
cruelty to children, and possession of a firearm by a convicted felon. Appellant
was re-indicted for the same offenses in August 2015. In February 2016,
Appellant was tried jointly with Stokes and Scott. Appellant was convicted of
all counts except malice murder. The trial court sentenced Appellant to life in
prison without the possibility of parole, plus a total of 50 consecutive years to
serve. Appellant filed a timely motion for new trial on March 1, 2016, which
he amended through new counsel on July 2, 2018, and again on May 19, 2019.
On February 5, 2020, the trial court held an evidentiary hearing on the motion
for new trial, and on March 3, 2020, the trial court denied Appellant’s motion
for new trial. Appellant filed a timely notice of appeal to this Court on March
10, 2020. The case was docketed to this Court’s term beginning in August 2021
and orally argued on November 9, 2021.
                                       2
when she heard Schrier cry out, followed by booming sounds. Smith

called for Schrier again, and then a man – whom Smith identified at

trial as Appellant – appeared in the doorway at the top of the

basement stairs, pointing a gun at her. Appellant charged at Smith

and hit her in the head multiple times with the butt of his gun,

asking, “Where’s the f***ing money at?” When Smith responded

that she did not know what he was talking about, Appellant shot her

in the left leg and dragged her up the stairs, continuing to ask where

the money was.

      When they reached the main floor, Smith saw another man

pulling M.S. downstairs from the second floor of the house where the

bedrooms were located.2 The men forced Smith and M.S. into the

living room where Schrier, who had been shot in the chest, was lying

on his back on the floor. Appellant directed Smith and M.S. to lie

down on their stomachs on the floor next to Schrier and demanded


      2 According to M.S., she had been asleep in her bed when she heard a
loud yell and glass breaking. M.S. opened her door and saw two men whom
she did not recognize staring at her. She quickly closed the door and tried to
press against it, but the men pushed the door open and dragged her downstairs
to the main level.
                                      3
that Smith give the men $40,000 they had been told was in the

home.     Smith again said she did not know anything about the

money, but said she had $60 in her purse upstairs, which the men

took.

        The men bound Smith’s and M.S.’s arms and legs with duct

tape. As the men were doing so, M.S. knocked the tape away, and

Appellant started shooting at Smith and M.S. Smith tried to cover

M.S. to protect her, and a bullet grazed Smith’s shoulder and

entered M.S.’s arm. The men finished binding Smith’s and M.S.’s

arms and legs and left the house. Smith could not stand because of

the gunshot wound to her leg, but she was able to free M.S.’s legs

from the duct tape. M.S. then retrieved Smith’s cell phone from

upstairs, and Smith called 911. Police officers and paramedics soon

responded, and Smith and M.S. were transported to a hospital and

treated for their injuries. Schrier died at the scene from a gunshot

wound to the chest.

        Following the home invasion, neighbors of Schrier reported

seeing a light-colored or white Dodge pickup truck parked outside

                                  4
Schrier’s home with the engine running and the lights off. One of

the neighbors, who was suspicious, wrote down the Tennessee tag

number of the truck and later reported it to police.

     The home invasion was the result of a series of drug-related

incidents that occurred in July and August 2014. In mid-July, law

enforcement officers conducted a drug raid at the Gwinnett County

apartment of Becky Banner, a woman who was trafficking

methamphetamine supplied by a drug cartel. During the drug raid,

Becky’s son, Bryan Banner, who also trafficked methamphetamine,

drove to his mother’s residence. When Bryan arrived, he saw a K-9

unit at the door to his mother’s apartment and realized what was

happening. He immediately drove to Becky’s other residence in

Gwinnett County and retrieved five kilograms (11 pounds) of

methamphetamine that Becky was storing in a Chevrolet Blazer

parked outside the second residence. After retrieving the drugs,

Bryan asked Schrier – a close friend – to hide the drugs for him.

Schrier agreed and stored the drugs in a storage unit near his home.

     Over the next week, Bryan sold most of the methamphetamine

                                  5
Schrier was storing for him. One of the individuals who purchased

the drugs was Jamie Staples, Becky’s then-boyfriend and a minor

drug dealer connected to the trafficking operation. Staples knew

Bryan had taken all of the drugs hidden in the Blazer, but he

mistakenly believed that Bryan was storing the remainder of the

drugs and all the money from the drug sales inside Schrier’s home.

The week before the August 6 home invasion, Staples met with

Brian Brewner, one of Appellant’s co-indictees who was also a drug

dealer, to discuss stealing the rest of the methamphetamine and any

money generated from the drug sales from inside Schrier’s home.

Brewner then approached Appellant and Pierre Scott, one of

Appellant’s co-defendants, to solicit their help in stealing the money

and drugs from Schrier’s home.

     On the night of the home invasion, Brewner met with

Appellant and Scott at a La Quinta hotel in Gwinnett County where

Brewner was staying with his girlfriend, Charlice Roberts.

Appellant was also staying at this hotel with his girlfriend, Summer

Lawrence. During this meeting, the men finalized the plot to invade

                                  6
Schrier’s home to steal the drugs and money. After the meeting,

Roberts noted that Appellant was carrying a gun and was visibly

excited about getting some money.

     Around 1:00 or 2:00 a.m. on August 6, Appellant left the hotel

room he was sharing with Lawrence, and Lawrence saw him get into

a white pickup truck with Scott and his other co-defendant, Jamie

Stokes. Appellant was carrying a large black duffel bag. After

sunrise that morning, Appellant returned to the hotel and went to

sleep without speaking to Lawrence. The next day, after moving to

another hotel, Appellant told Lawrence that the night they left, he

shot a man after they tried to rob him and “the man tried to fight

him.” He also said that “he didn’t shoot the girl, and he didn’t shoot

the older kid.” Appellant insisted he did not want Lawrence “to get

caught up in it,” and he wanted to go to Chicago.

     On the night after the home invasion, Bryan Banner contacted

the police and told them he had information on the “possible home

invasion/homicide” at Schrier’s home.      Bryan implicated Jamie

Staples in these crimes, suggesting that the motive was to steal

                                  7
methamphetamine and money generated from the sale of

methamphetamine Schrier had been storing at or near his home.

      On August 15, investigators with the Gwinnett County District

Attorney’s Office learned that the white Dodge pickup truck seen

parked outside Schrier’s home near the time of the home invasion

had been rented from a Chattanooga, Tennessee rental car company

in July by a woman named Shana Woods.                  When investigators

interviewed Woods, she informed them that she had rented the

Dodge Ram for Brian Brewner to use.3 Investigators also discovered

that, on the afternoon of August 6, the pickup truck had been parked

at the Congress hotel – a hotel adjacent to the La Quinta hotel in

Gwinnett County where Appellant and Brewner were staying the

night before the home invasion.             Surveillance video from the

Congress hotel also showed that on the morning of August 6, a white

Dodge pickup truck, followed by a white Toyota Camry with tinted


      3 At trial, Lawrence testified that the white pickup truck she saw at the
La Quinta hotel on August 6 belonged to Brewner, and she described it as “the
way everybody was getting around, I guess helping each other out.” A cigarette
butt discovered by police on the floorboard of the pickup truck later tested
positive for Appellant’s DNA.
                                      8
windows, pulled into the hotel parking lot at 6:35 a.m. Shortly after

pulling into the parking lot, three men exited the pickup truck and

got into the Camry, which then drove away. At that time, Brewner’s

girlfriend, Roberts, owned a white Toyota Camry with tinted

windows.

     On August 21, Staples was arrested on unrelated drug charges.

Staples implicated Brewner in the home invasion and told the police

where they could find Brewner. Later that night, police officers

located Brewner and Roberts in the parking lot of a hotel in DeKalb

County. As the police officers approached, Brewner fled the area in

a white SUV, but Roberts remained and was brought in for

questioning. During Roberts’s interview, she told the police officers

that Brewner and Appellant were involved in the home invasion.

Warrants were then issued for Appellant’s and Brewner’s arrest.

Police officers also released information about the arrest warrants

to the media, which increased media coverage and publicity about

the home invasion.

     On the night of August 27, Sneh Sean Savice, an acquaintance

                                 9
of Appellant who regularly purchased marijuana from him, picked

up Appellant in Atlanta to give him a ride to Lawrenceville. When

Appellant first got into Savice’s car, Savice heard Appellant do a

Google voice search for a Duluth homicide or home invasion. While

they were traveling, the men encountered a roadblock with a

number of police cars, and Appellant told Savice to turn around.

Savice made a U-turn in the middle of the street, at which point the

police officers started pursuing his car. Savice was initially driving

the speed limit, but Appellant pulled a gun and pointed it at Savice,

instructing him to get away from the police officers. Savice sped up,

and Appellant directed him into a residential area. The men soon

realized the police officers were no longer behind them, and Savice

stopped the car. Appellant jumped out of the car and ran.

     Shortly after this incident, Kristian Dunning, a friend of

Appellant’s with whom Lawrence used to reside, spoke to Appellant

on the phone. During this conversation, Appellant told Dunning

“everything” about “the crime he had done” and asked her to do a

search on her phone for his name and “Fox 5” because he “knew he

                                 10
was wanted.”     Dunning testified that she did the search as

requested, and when she did so, news about the home invasion

appeared, including information that “the wife was shot, and the

daughter was shot, and the husband was actually killed,” that three

suspects had been found, and that the police were looking for

“someone else.” Dunning asked Appellant what happened, and he

said that “things just went – it didn’t go the way it was supposed to

go.” Appellant then admitted that he shot “the man” and that he

didn’t know who shot the wife or child, but that “[i]t happened so

fast.” Appellant also told Dunning about the roadblock and the

police chase in Savice’s car, explaining that he knew he was wanted

for the home invasion, so he pointed the gun at Savice and told him

to drive away from the roadblock. On August 28, Dunning contacted

the police and told them where they could find Appellant. Appellant

was arrested shortly thereafter.

     During his incarceration prior to trial, Appellant confided in

his cellmate that he was involved in the “Duluth home invasion.”

Appellant said they were trying to steal drugs for a man who was

                                   11
involved with “the cartel,” that he got into a fight with the victim

during the home invasion, and that he participated in it because he

was “broke” and was just “looking to make some money” by “any

means necessary.”

     2. Appellant first contends that the evidence presented at trial

was insufficient to support his conviction for possession of a firearm

by a convicted felon. We disagree.

     Count 23 of the indictment charged Appellant with possession

of a firearm by a convicted felon, stating that

     on the 6th day of August, 2014, [Appellant] did then and
     there unlawfully possess a firearm after having been
     convicted on the 1st day of December, 2010, in the
     Superior Court of Gwinnett County, a court of competent
     jurisdiction, of the offense of Theft by Receiving Stolen
     Property, a felony under the laws of this State. . . .

     At a pretrial hearing in November 2015, Appellant agreed to

stipulate to the 2010 theft-by-receiving felony conviction if the State

redacted this conviction from the firearm possession charge in the

indictment given to the jury. The parties so stipulated, and the

indictment was redacted to replace the name of the predicate felony


                                  12
with “felony offense under the laws of this State.”

     At trial, the parties agreed to a written stipulation to be read

to the jury, and the trial court read the following stipulation and

instructions to the jury:

     The parties have entered into a stipulation that has been
     approved by the Court about the following facts: And that
     is, that Devon Jenkins, James Stokes, and Pierre Scott
     are all convicted felons. When a party stipulates facts,
     this is in the nature of evidence. You may take that fact
     or those facts as a given without the necessity of further
     proof; however, you are not required to do so, and even
     such matters may be contradicted by other evidence. You
     make all the decisions, as the jury, based on the evidence
     in this case.

After the close of evidence, the trial court instructed the jury as

follows:

     You have received in evidence prior convictions of the
     defendants and certain witnesses. You may consider this
     evidence only insofar as it relates to attacking the
     credibility of the witness and/or the required element of
     conviction of a felony for the offense in Counts 23, 25, and
     26 of the indictment, and not for any other purpose or
     count.

The trial court then reminded the jury that the parties stipulated to

the fact that “each defendant is a convicted felon” and repeated the


                                 13
general instruction regarding stipulations given during trial.

      On appeal, Appellant claims that, because the stipulation did

not specify that Appellant was a convicted felon on or before the

home invasion on August 6, 2014, it was insufficient as a matter of

law to establish that his felony conviction preceded the gun

possession – a necessary element of OCGA § 16-11-131.4 Appellant

claims that, because the stipulation was in the present tense, it

allowed for the reasonable hypothesis that Appellant was convicted

of a felony after August 6, 2014, and thus, reasonable doubt existed

as a matter of law as to whether he was a convicted felon on the date

of the crimes.

      When evaluating challenges to the sufficiency of the evidence

as a matter of constitutional due process, “we view the evidence

presented at trial in the light most favorable to the verdicts and ask

whether any rational trier of fact could have found the defendant

guilty beyond a reasonable doubt of the crimes of which he was


      4OCGA § 16-11-131 (b) provides in pertinent part that “[a]ny person . . .
who has been convicted of a felony by a court of this state . . . and who receives,
possesses, or transports any firearm commits a felony.”
                                        14
convicted.” Boyd v. State, 306 Ga. 204, 207 (1) (830 SE2d 160) (2019)

(citing Jackson v. Virginia, 443 U. S. 307, 319 (99 SCt 2781, 61 LE2d

560) (1979), and Jones v. State, 304 Ga. 594, 598 (820 SE2d 696)

(2018)).   “A criminal defendant may expressly authorize factual

stipulations that will obviate the need for proof.” Thompson v. State,

277 Ga. 102, 103-104 (2) (586 SE2d 231) (2003).

     In this case, the trial court read the written stipulation to the

jury with no objection from either party, and though the stipulation

was worded in the present tense, the purpose of the stipulation was

clear – to eliminate “the necessity of further proof” of “the required

element of conviction of a felony” for the felon-in-possession counts,

as the jury was later instructed.     No alternative hypothesis was

presented to the jury in the evidence, closing arguments, or jury

instructions to suggest that Appellant was not a convicted felon at

the time of the home invasion. Thus, the jury was authorized to

accept the stipulation, to infer that Appellant’s felony conviction

occurred before the events alleged in the indictment, and to find

Appellant guilty of possession of a firearm by a convicted felon. See

                                 15
McKie v. State, 306 Ga. 111, 115-116 (829 SE2d 376) (2019) (“Where

the jury is authorized to find the evidence sufficient to exclude every

reasonable hypothesis save that of the accused’s guilt, this Court

will not disturb that finding unless it is insupportable as a matter of

law.”). We therefore conclude that the evidence was constitutionally

sufficient under Jackson v. Virginia for a jury to find Appellant

guilty beyond a reasonable doubt of possession of a firearm by a

convicted felon. See Jackson, 443 U. S. at 319.

      3.   Appellant next contends that the trial court erred by

admitting     trial   testimony     from    State    witnesses     regarding

Appellant’s actions shortly before and after he encountered the

police roadblock with Savice in late August 2014 because this

evidence was prohibited by OCGA § 24-4-404 (b) (“Rule 404 (b)”).5

      Prior to trial, Appellant filed a motion in limine seeking to

exclude this testimony, arguing that the evidence was irrelevant,

was inadmissible as “just pure bad acts,” and did not go to


      5 Under Rule 404 (b), “[e]vidence of other crimes, wrongs, or acts shall
not be admissible to prove the character of a person in order to show action in
conformity therewith. It may, however, be admissible for other purposes[.]”
                                      16
“explaining flight or anything of that nature” because “it was well

after the home invasion.” The State contended that the testimony

was admissible as evidence of flight and to demonstrate that

Appellant was aware of his status as a suspect in the home invasion.

The trial court withheld ruling on Appellant’s motion in limine until

the testimony at issue was presented at trial.

      During the trial, the court readdressed Appellant’s motion in

limine outside the presence of the jury, and Savice and Dunning

made a proffer of the contents of their potential testimony. The trial

court then heard arguments from both sides about whether the

testimony fell under the ambit of Rule 404 (b) and whether it should

have been included in a pre-trial notice to Appellant.6 The trial court

concluded that the evidence was admissible – implicitly concluding

it was intrinsic evidence – to demonstrate that Appellant fled from



      6 Rule 404 (b) provides that “[t]he prosecution in a criminal proceeding
shall provide reasonable notice to the defense in advance of trial, unless
pretrial notice is excused by the court upon good cause shown, of the general
nature of any such evidence it intends to introduce at trial,” but that “[n]otice
shall not be required when the evidence of prior crimes, wrongs, or acts is
offered to prove the circumstances immediately surrounding the charged
crime, motive, or prior difficulties between the accused and the alleged victim.”
                                       17
the police roadblock to avoid capture for the home invasion and was

not subject to Rule 404 (b).

      On appeal, Appellant claims that this testimony should have

been excluded under Rule 404 (b) because it was impermissible

character evidence and was unrelated to the crimes for which he was

charged.    Appellant further claims that the trial court failed to

conduct the proper balancing test under OCGA § 24-4-403 (“Rule

403”)7 or make any ruling as to the probative value of this evidence,

which Appellant asserts was “very low.” The State asserts that

while the trial court did not explicitly state that it conducted a Rule

403 balancing test, the trial court clearly determined that the

evidence was relevant to the case and probative of the possibility

that Appellant was fleeing from arrest, and thus the trial court did

not abuse its discretion in admitting the evidence of flight “without

subjecting it to analysis as other act evidence contemplated by [Rule




      7  Under Rule 403, “[r]elevant evidence may be excluded if its probative
value is substantially outweighed by the danger of unfair prejudice, confusion
of the issues, or misleading the jury or by considerations of undue delay, waste
of time, or needless presentation of cumulative evidence.”
                                      18
404 (b)].”

     We agree and conclude that the evidence was properly

admitted as flight evidence, which is generally intrinsic and not

subject to Rule 404 (b). See Rawls v. State, 310 Ga. 209, 218-219 (4)

(a) (850 SE2d 90) (2020) (holding that “[e]vidence of flight may be

admissible as circumstantial evidence of guilt”). See also Williams

v. State, 302 Ga. 474, 485 (IV) (d) (807 SE2d 350) (2017) (“The

limitations and prohibition on ‘other acts’ evidence set out in [Rule

404 (b)] do not apply to intrinsic evidence.” (citations and

punctuation omitted)).

     Evidence is admissible as intrinsic evidence when it is (1)
     an uncharged offense arising from the same transaction
     or series of transactions as the charged offense; (2)
     necessary to complete the story of the crime; or (3)
     inextricably intertwined with the evidence regarding the
     charged offense.

Williams, 302 Ga. at 485 (IV) (d) (citations and punctuation

omitted). Evidence of flight is generally intrinsic, as “‘the fact of an

accused’s flight, escape from custody, resistance to arrest,

concealment, assumption of a false name, and related conduct, [is]


                                  19
admissible as evidence of consciousness of guilt [for the charged

offense], and thus of guilt itself.’” State v. Orr, 305 Ga. 729, 741 (4)

(a) (827 SE2d 892) (2019) (quoting United States v. Borders, 693 F2d

1318, 1324-1325 (II) (11th Cir. 1982) (“Flight is viewed in the law of

evidence as admission by conduct which expresses consciousness of

guilt.”)). We acknowledge that interpretations of an “act of flight

should be made cautiously and with a sensitivity to the facts of the

particular case, including whether the defendant was aware that he

was under investigation or had other reasons to flee and the timing

of the flight.” Id. at 742 (4) (b) (citation and punctuation omitted)).

And, we note that flight evidence may be inadmissible where “there

exists a significant time delay from the commission of the crime, or

the point at which the suspect becomes aware that he is the subject

of a criminal investigation, to the time of flight.” Borders, 693 F2d

at 1326 (II). However, no such impediments exist in this case.

     Although Appellant’s act of fleeing from the police roadblock

occurred three weeks after the home invasion, the record shows that

the home invasion had become highly publicized at that point, and

                                  20
Savice testified that he heard Appellant search for information on

his cell phone about a Duluth homicide/home invasion shortly before

the men encountered the roadblock.         Then, according to Savice,

when they saw the police, Appellant forced Savice at gunpoint to

evade them. The record further demonstrates that, at the time of

these events, Appellant knew he was wanted by the police for his

involvement in the home invasion – he told Dunning as much. See

id. (concluding that where “the instinctive or impulsive character of

the defendant’s behavior . . . indicates fear of apprehension,” it “gives

the evidence of flight such trustworthiness as it possesses”). Thus,

this evidence of Appellant’s flight from the roadblock to avoid being

apprehended for the home invasion was part of the same “chain of

events” and “inextricably intertwined” with the home invasion itself,

despite the approximately three-week interval between the two

incidents. Williams, 302 Ga. at 486 (IV) (d). See also Harris v. State,

310 Ga. 372, 381 (2) (b) (850 SE2d 77) (2020) (“[T]here is no bright-

line rule regarding how close in time evidence must be to the

charged offenses, or requiring evidence to pertain directly to the

                                   21
victims of the charged offenses, for that evidence to be admitted

properly as intrinsic evidence.”).

     With these considerations in mind, we conclude that the

testimony from Savice and Dunning was properly admitted as

intrinsic evidence of flight. And, although Rule 403 grants a trial

court discretion to exclude relevant evidence “if its probative value

is substantially outweighed” by its prejudicial effect, this Court has

repeatedly explained that “exclusion of evidence under Rule 403 is

an extraordinary remedy that should be used only sparingly,” and

the party seeking to exclude the evidence must show that the

probative value of the relevant evidence is “substantially

outweighed by the danger of prejudice.” Orr, 305 Ga. at 742 (4) (b)

(citation and punctuation omitted). Appellant did not meet that

burden here.

     Generally speaking, the greater the tendency to make the
     existence of a fact more or less probable, the greater the
     probative value. And the extent to which evidence tends
     to make the existence of a fact more or less probable
     depends significantly on the quality of the evidence and
     the strength of its logical connection to the fact for which
     it is offered.

                                     22
Olds v. State, 299 Ga. 65, 75 (2) (786 SE2d 633) (2016) (citation

omitted).   In this case, any prejudicial impact from the flight

evidence presented was outweighed by its probative value, as the

evidence showed that Appellant had a guilty conscience for his

participation in the home invasion and wanted to avoid being

apprehended.

     Therefore, the trial court did not abuse its discretion in

admitting evidence that Appellant fled the roadblock, as it was not

inadmissible under Rule 403. See Harris, 310 Ga. at 377 (2) (b)

(holding that the trial court did not abuse its discretion in admitting

the State’s evidence as intrinsic evidence). And, even if the trial

court had erred in admitting this evidence, any such error was

harmless given the weight of the other evidence admitted against

Appellant at trial, including statements from his co-indictees,

Appellant’s confessions to his cell-mate and other acquaintances, an

in-court identification by one of the victims of Appellant as the

perpetrator, and Appellant’s DNA evidence from a cigarette found


                                  23
inside the white Dodge Ram used in the home invasion. See Fitts v.

State, 312 Ga. 134, 138 (1) (859 SE2d 79) (2021) (“The test for

determining nonconstitutional harmless error is whether it is highly

probable that the error did not contribute to the verdict,” and

“[w]hen applying a harmless-error analysis, we review the evidence

de novo and weigh it as a reasonable juror would rather than in a

light most favorable to upholding the jury’s guilty verdict.”) (citation

and punctuation omitted).

     4. Appellant’s final contention is that his trial counsel was

ineffective for failing to request a jury instruction indicating that the

roadblock evidence was being admitted for the limited purpose of

proving flight. We disagree.

     In order to prevail on a claim of ineffective assistance of

counsel, Appellant must show “both that counsel’s performance was

deficient, and that the deficient performance was prejudicial to his

defense.” Lockhart v. State, 298 Ga. 384, 385 (2) (782 SE2d 245)

(2016). See also Strickland v. Washington, 466 U. S. 668, 687 (III)

(104 SCt 2052, 80 LE2d 674) (1984). Here, in denying Appellant’s

                                   24
motion for new trial, the trial court ruled that the roadblock

evidence was not subject to Rule 404 (b) and that the court had

properly charged the jury as to all issues in the case, including

giving a charge on direct and circumstantial evidence.

     Accordingly, because the evidence at issue was properly

admitted as intrinsic evidence of flight, which is not subject to Rule

404 (b), and because we see no other basis for giving a limiting

instruction in this case, Appellant “fails to show that a request for a

limiting instruction would have been granted, and thus fails to

establish ineffective assistance of counsel on this basis.” Adams v.

State, 283 Ga. 298, 300 (3) (b) (658 SE2d 627) (2008). Therefore, we

conclude that Appellant failed to show deficient performance under

Strickland, and his ineffective assistance of counsel claim fails.

     Judgment affirmed. All the Justices concur.




                                  25